Citation Nr: 1509032	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-26 793	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for residuals, status post right shoulder bursectomy and subsequent debridement for partial thickness rotator cuff tear and acromioplasty with scars.

2. Entitlement to an initial disability rating in excess of 10 percent for status post right knee ACL reconstruction and partial meniscectomy based on recurrent subluxation or lateral instability.

3. Entitlement to an initial disability rating in excess of 10 percent for status post right knee ACL reconstruction and partial meniscectomy based on limitation of flexion.

4. Entitlement to an initial disability rating in excess of 30 percent for mood disorder with history of adjustment disorder with depressed mood.

5. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction rests with the VA RO in Montgomery, Alabama, from which the appeal was certified. 

The Veteran submitted a timely substantive appeal with respect to the claim of entitlement to service connection for obstructive sleep apnea.  As the RO granted service connection for this disability in a January 2014 rating decision, however, this issue is no longer for appellate review.  In addition, the RO granted a separate disability rating of 10 percent for status post right knee ACL reconstruction and partial meniscectomy based on painful range of motion and granted an increased disability rating of 30 percent for mood disorder with history of adjustment disorder with depressed mood, effective the date of claim.  However, as the disability ratings assigned are not the maximum ratings available for these disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2015 written brief presentation, the Veteran's representative raised the issue of entitlement to service connection for hypertension.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's residuals, status post right shoulder bursectomy and subsequent debridement for partial thickness rotator cuff tear and acromioplasty with scars, were characterized by, at worst, internal rotation to 70 degrees.

2. Throughout the pendency of the appeal, the Veteran's status post right knee ACL reconstruction and partial meniscectomy resulted in moderate impairment due to recurrent subluxation and lateral instability.

3. Throughout the pendency of the appeal, right knee flexion was limited to, at most, 110 degrees.

4. Throughout the pendency of the appeal, the Veteran's mood disorder with history of adjustment disorder with depressed mood resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.




CONCLUSIONS OF LAW

1. Throughout the pendency of the appeal, the criteria for an initial disability rating in excess of 20 percent for residuals, status post right shoulder bursectomy and subsequent debridement for partial thickness rotator cuff tear and acromioplasty with scars, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

2. Throughout the pendency of the appeal, the criteria for an initial disability rating of 20 percent for status post right knee ACL reconstruction and partial meniscectomy based on recurrent subluxation and lateral instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

3. Throughout the pendency of the appeal, the criteria for an initial disability rating in excess of 10 percent for status post right knee ACL reconstruction and partial meniscectomy based on limitation of flexion have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2014).

4. Throughout the pendency of the appeal, the criteria for an initial disability rating in excess of 30 percent for mood disorder with history of adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  An August 2007 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, records from the Social Security Administration (SSA), and lay statements.  The Veteran was also provided VA examinations in September 2007, December 2013, and July 2014 in connection with his claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

Right Shoulder Disability

The Veteran's residuals, status post right shoulder bursectomy and subsequent debridement for partial thickness rotator cuff tear and acromioplasty with scars (right shoulder disability), have been rated as 20 percent disabling under Diagnostic Code 5201 for limitation of motion of the arm.  Diagnostic Code 5201 provides a 20 percent rating when motion of the major arm is limited to shoulder level (90 degrees).  A 30 percent rating is warranted when motion of the major arm is limited to midway between the side and shoulder level (45 degrees), and a 40 percent rating is provided for when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Upon review, the Board finds that a disability rating in excess of 20 percent is not warranted at any time during the pendency of the appeal.  Here, the evidence does not show range of motion was limited to midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In December 2006, flexion was to 180 degrees, abduction was to 180 degrees, internal rotation was to 90 degrees, and external rotation was to 90 degrees.  On VA examination in September 2007, flexion was to 140 degrees, abduction was to 150 degrees, external rotation was to 90 degrees, and internal rotation was to 70 degrees.  An April 2008 VA treatment record shows the Veteran had full range of motion.  In December 2013, flexion was to 110 degrees, abduction was to 90 degrees, external rotation was to 80 degrees, and internal rotation was to 70 degrees.  VA examination in July 2014 revealed flexion to 120 degrees and abduction to 180 degrees, and the evidence does not indicate that the Veteran reported a greater limitation of motion.  

The Board has also considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  On VA examination in September 2007, the Veteran reported weakness, stiffness, lack of endurance, and fatigability.  He had constant, daily pain, which was aching and sharp in nature, but his condition did not cause incapacitation and he was not receiving any treatment. His functional impairment involved pain with overhead work and lifting, and the VA examiner found the Veteran's joint function was additionally limited by pain, fatigue, and lack of endurance after repetitive use.  In April 2008, however, the Veteran had no difficulty with activities of daily living, and the December 2013 VA examiner found the Veteran had only mild functional limitations.  Although the VA examiner indicated that the Veteran's additional functional loss after repetitive use involved less movement than normal and pain on movement, the recorded measurements did not demonstrate an actual loss of range of motion following repetitive-use testing.  A June 2014 physical examination by the SSA indicated that the Veteran was occasionally limited by his right upper extremity when reaching right in front or overhead.  He could occasionally lift/carry 20 pounds, frequently lift/carry 10 pounds, and occasionally push/pull with his right upper extremity.  On VA examination in July 2014, there was no additional limitation in range of motion following repetitive-use testing, and the VA examiner found the Veteran had only mild functional limitations and was capable of sedentary to light activity.  Based on this evidence of mild functional limitation, the Board finds the evidence does not reflect functional loss of the right shoulder for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating.

Additionally, the Board has considered whether a higher disability rating or separate disability rating is warranted under other Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  However, the Veteran's treatment records and examination reports do not demonstrate ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle.  As such, the preponderance of the evidence is against the grant of a separate or increased disability rating for the Veteran's service-connected right shoulder disability.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board finds probative the Veteran's statements in September 2007 that his condition did not cause incapacitation and that he was not receiving any treatment for his right shoulder disability.  In addition, although in December 2013 the Veteran reported a lack of strength and lack of control when trying to hold things, strength testing was normal.  In this respect, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Here, the Board finds the evidence does not support a disability rating in excess of 20 percent for the Veteran's right shoulder disability at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203; Gilbert, 1 Vet. App. 49.

Right Knee Disability

The Veteran's service-connected status post right knee ACL reconstruction and partial meniscectomy (right knee disability) is rated as 10 percent disabling under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  Id.  On VA examination in September 2007, the Veteran reported stiffness, swelling, and giving way, and he had slight instability of the anterior and posterior cruciate ligaments.  In May 2008, the Veteran reported buckling approximately two to three times per day, although he had no ligamentous instability on physical examination.  In May 2009, the Veteran reported a constant, stabbing pain and frequent falls secondary to instability.  The assessment was laxity with decreased stability of the right knee.  In March 2012, the Veteran also described popping, locking, catching, and giving way symptoms.  On VA examination in December 2013, however, there was no laxity or instability, and strength and stability testing were normal.  In July 2014, the Veteran reported that his knee gave out and that he used a cane to keep from falling.  However, on physical examination and X-ray examination there was no evidence of recurrent patellar subluxation or dislocation.  Upon review, the Board finds the Veteran's right knee disability resulted in moderate impairment throughout the pendency of the appeal, and therefore, a 20 percent disability rating is warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

In addition, the Veteran's service-connected right knee disability has a separate 10 percent disability rating under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees, a 20 percent disability rating is granted for flexion limited to 30 degrees, and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  Id.  Here, the evidence shows flexion was limited to, at most, 110 degrees during the pendency of the appeal.  In December 2006 and September 2007, flexion was limited to 140 degrees, and in May 2009, the VA physician found the Veteran had excellent range of motion.  A March 2012 VA treatment record indicates flexion was to 120 degrees, and in May 2012, the Veteran had full range of motion.  VA examination in December 2013 revealed flexion to 110 degrees, and in July 2014, the Veteran had flexion limited to 140 degrees.  As a result, the Board finds a disability rating in excess of 10 percent is not warranted for limitation of flexion under Diagnostic Code 5260 at any time during the appeal period.  38 C.F.R. § 4.71a.  

Further, the Board has considered whether the Veteran's right knee disability warrants a separate or higher disability rating under a different Diagnostic Code.  Here, however, the evidence does not reflect ankylosis of the knee, dislocated or removal of semilunar cartilage, or limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261 (2014).  In particular, physical examination in December 2006, September 2007, December 2013, and July 2014 revealed extension to zero degrees, and in May 2008, May 2009, and May 2012, the Veteran had full range of motion.  In addition, the medical evidence does not demonstrate impairment of the tibia and fibula or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2014).  Therefore, the Board finds a separate disability rating or disability rating in excess of 10 percent is not warranted under a separate Diagnostic Code at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261.  

Finally, the Board has considered whether the Veteran's right knee disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  On VA examination in September 2007, the Veteran reported stiffness, swelling, and giving way.  According to the Veteran, he had constant pain and his functional impairment involved pain with running, squatting, prolonged standing, and walking.  However, the VA examiner found the Veteran's joint function was not additionally limited following repetitive-use testing.  In April 2008, the Veteran reported only intermittent knee pain and that walking worsened the pain; additionally, the Board finds it probative that he reported no difficulty with activities of daily living.  In December 2013, the VA examiner found no evidence of painful motion, abnormal movement, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight-bearing.  Although there was functional loss after repetitive use in the form of less movement than normal, the VA examiner found the Veteran had only mild functional limitations and that his right knee disability did not impact his ability to work.  Likewise, the July 2014 VA examiner found the Veteran did not have additional limitation in range of motion following repetitive-use testing, and he had only minimal functional limitations.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings.

Again, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  In particular, the assignment of a 20 percent disability rating under Diagnostic Code 5257 was based, in part, on the Veteran's reports of his right knee instability and pain with running, squatting, prolonged standing, and walking.  In addition, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Here, resolving the benefit of the doubt in favor of the Veteran, the Board finds a disability rating of 20 percent is warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability throughout the pendency of the appeal.  38 C.F.R. § 4.71a; Gilbert, 1 Vet. App. 49.  However, the preponderance of the evidence is against an initial disability rating in excess of 10 percent for limitation of flexion under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  

Psychiatric Disability

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected mood disorder with history of adjustment disorder with depressed mood (psychiatric disability) has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9440, which provides: 

A 10 percent disability rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected psychiatric disability is currently rated as 30 percent disabling throughout the pendency of the appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent evaluation.  Here, the Board finds the evidence demonstrates that throughout the pendency of the appeal, the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9440.  

Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's psychiatric disability was specifically manifested by anxiety, depression, sadness, irritability, anger, racing thoughts, checking/rechecking, loneliness, sleep impairment, and disturbances of motivation and mood.  Here, the Board finds particularly probative the VA examiners' conclusions regarding the Veteran's level of impairment due to his psychiatric disability.  In September 2007, although the Veteran's depression was found moderate in nature, the VA examiner opined that his mental health impairment was mild.  In December 2013 and July 2014, the VA examiners found the Veteran had occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  In addition, a May 2009 VA treatment record shows the Veteran was doing well with depression, and in June 2014, a SSA physician found the Veteran's psychiatric impairment resulted in only mild restriction of activities of daily living and mild difficulties in maintaining social functioning, concentration, persistence, or pace.  

Additionally, the Veteran's GAF scores ranged from 50 to 63 throughout the pendency of the appeal, indicating a range of serious to mild symptoms.  While there were times wherein the Veteran's GAF score improved or worsened, the Board notes the manifested symptoms remained largely constant.  Here, the Board affords significant value to the conclusions reached by numerous physicians that although the Veteran reported some serious symptoms, his actual impairment due to his psychiatric disability was mild.  In this respect, the July 2014 VA examiner recorded that the Veteran endorsed moderate to severe symptoms of depression but found his symptoms would only interfere with his ability to work if he was not taking his medications.  Even without medication, the VA examiner opined that the Veteran's depressed mood with anhedonia would likely result in reduced reliability and productivity only during periods of significant depression or stress.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 30 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440; see Hart, 21 Vet. App. 505.

In this case, the evidence does not show reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  The record shows the Veteran's speech and thought processes were goal-directed and his insight and judgment were good throughout the pendency of the appeal.  In addition, he continually denied suicidal and homicidal ideations, delusions, and hallucinations, and the Veteran did not have any memory impairment.  In this respect, the Board acknowledges the Veteran's lay statements but finds that they do not represent a higher level impairment than that already contemplated by the assigned rating.  In December 2013, the Veteran reported that he got along okay with his parents and most of the people he knew outside of his family.  He also stated that he had been working full-time in electronic cigarette sales for the past seven months and was doing fine on the job.  In July 2014, the Veteran reported that he enjoyed singing three times a week at a local establishment and seeing his friends.  Additionally, he indicated that he had worked until March 2014, when he was fired for missing too many days related to his medical conditions.  Here, the Board is particularly cognizant of the focus of the Rating Schedule on the occupational impairment resulting from the Veteran's symptoms, and according to the evidence and the Veteran's own lay statements, his psychiatric symptoms did not impact his ability to work.  

For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for mood disorder with history of adjustment disorder with depressed mood have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130, Diagnostic Code 9440.  The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity is not established, the Board finds the preponderance of the evidence is against the assignment of a 50 percent disability rating at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49. 


Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's right shoulder disability and right knee disability are evaluated as musculoskeletal disabilities, and the Veteran's service-connected mood disorder with history of adjustment disorder with depressed mood is evaluated as a psychiatric disability, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.130, Diagnostic Codes 5201, 5257, 5260, 9440.  During the pendency of the appeal, the Veteran's right shoulder disability was characterized by, at worst, internal rotation to 70 degrees, and his right knee disability was characterized by flexion limited to, at most, 110 degrees and resulted in moderate impairment due to recurrent subluxation and lateral instability.  His psychiatric disability was manifested by symptoms of anxiety, depression, sadness, irritability, anger, racing thoughts, checking/rechecking, loneliness, sleep impairment, and disturbances of motivation and mood.  Disability ratings in excess of those assigned are provided for certain manifestations of right shoulder, right knee, and psychiatric disabilities, but as described above, those symptoms were not present during the appeal period.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities during the pendency of the appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial disability rating in excess of 20 percent for residuals, status post right shoulder bursectomy and subsequent debridement for partial thickness rotator cuff tear and acromioplasty with scars, is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for status post right knee ACL reconstruction and partial meniscectomy based on recurrent subluxation or lateral instability is granted.

Entitlement to an initial disability rating in excess of 10 percent for status post right knee ACL reconstruction and partial meniscectomy based on limitation of flexion is denied.

Entitlement to an initial disability rating in excess of 30 percent for mood disorder with history of adjustment disorder with depressed mood is denied.


REMAND

Diabetes Mellitus, Type II

In September 2014, the RO denied the claim of entitlement to service connection for diabetes mellitus, type II.  Upon review, the Board finds the February 2015 written brief presentation submitted by the Veteran's representative constitutes a timely Notice of Disagreement with respect to this issue.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record does not reflect that the RO has issued a Statement of the Case in connection with this issue, remand is required so that the Veteran may be issued a Statement of the Case concerning the issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In the February 2015 statement, the Veteran's representative also indicated that the Veteran's service treatment records were incomplete.  Specifically, the five-year periodic and discharge physicals were missing from 2005.  As these records may be pertinent to the claims remanded herein, the Board finds the RO should attempt to obtain these records on remand. 

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has jurisdiction to consider entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the RO denied the claim of entitlement to a TDIU in the September 2014 rating decision, and the Veteran's representative indicated in January 2015 that the Veteran disagreed with the denial of this issue.  Therefore, the Board finds the issue has been reasonably raised by the record and should be adjudicated as part of the claims on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Here, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to service connection for diabetes mellitus, type II, which is remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2014).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Finally, as it appears the Veteran receives continuous treatment through VA, the RO should obtain any outstanding VA treatment records dated from June 2014 to the present for the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from June 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Contact the National Personnel Records Center, the Records Management Center, the Veteran's units, and any other appropriate location to request service treatment records from 2005.  The RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  

4. Then, schedule the Veteran for an examination with a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file and a copy of this Remand should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the evidence, the specialist should provide an opinion that addresses the functional effects of the Veteran's service connected disabilities, alone, or acting in concert, on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or age.  

A complete rationale for any opinion advanced must be provided.

5. After completing the above development, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.  Additionally, if the Veteran perfects an appeal as to the issue of entitlement to service connection for diabetes mellitus, type II, and the benefit remains denied, return the issue to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


